--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10-a


CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (this “Agreement”) is entered into and is effective as
of July 3, 2008 by and between NexxNow, Inc., with principal offices at 37
Hamburg Street, East Aurora, NY 14052, (“NexxNow”), Pan Asia Investment
Management Company, a Dalian, China registered and licensed company with offices
at Suite 41, Yong Zhen Street, Shi Kong District, Dalian, China, 106001 (“Pan
Asia”) and Fu Lojen residing at 24 Ren Ming Rd, Dalian, China 116001.


WHEREAS, NexxNow desires to engage Pan Asia to act as its consultant on China
matters and Pan Asia is willing to perform the services of consultant and to
assist NexxNow in achieving their business objectives in China.


T E R M S:


NOW THEREFORE, in consideration of the mutual premises and covenants contained
herein, and other good and valuable consideration, the receipt, sufficiency and
adequacy of which is hereby acknowledged, the parties agree as follows:


1.00     Services to be Performed by Pan Asia


 
1.01
Pan Asia, upon request of the Board of Directors of NexxNow, shall provide
advice and management services on all matters concerning and in furtherance of
NexxNow’s business plans and operations in China.  Pan Asia will represent
NexxNow generally and as and when directed by NexxNow and will do all things
necessary to further the business goals of NexxNow in China.



 
1.02
Pan Asia shall create and manage a national presence in China.  Pan Asia shall
at the request of NexxNow manage an office in Dalian, China.  All expenses
associated with the Dalian offices will be the responsibility of NexxNow.  All
expenses must be pre-approved in writing by NexxNow CEO, Paul Riley.



 
1.03
Pan Asia shall create and manage one or more Internet websites in China and in
the Chinese language, designed to promote and further the goals of NexxNow in
China.  Content to be approved by NexxNow.



 
1.04
Pan Asia shall manage and provide a Chinese Advisory Board consisting of four
(4) NexxNow approved members to support and advise NexxNow regarding its Chinese
business initiatives.  This Advisory Board will be formed and convened within
Forty-Five (45) days of this contract.  Compensation and reporting will be at
the direction of NexxNow.




 
1

--------------------------------------------------------------------------------

 

 
1.05
Pan Asia shall create a barter program to transfer NexxNow technology, services
and content to the various forms of media in China in exchange for advertising
time and space.  Program detail to be approved by NexxNow.



 
1.06
Pan Asia shall introduce NexxNow to CCTV, foster good business relations with
CCTV and assist to secure a favorable business arrangement between NexxNow and
CCTV.



 
1.07
Pan Asia shall promote NexxNow and its products and services in China.



 
1.08
Pan Asia shall assist in securing local and central government cooperation,
permits and licensing needed to further the business goals of NexxNow.



 
1.09
Pan Asia shall advise on and introduce and provide liaison on and between
government, businessmen and investors and NexxNow as requested by NexxNow.



 
1.10
Pan Asia shall arrange for and provide translation services as required.



 
1.11
Pan Asia shall receive and escort NexxNow business teams on their visits to
China.



 
1.12
Pan Asia shall travel to the United States of America as and when required by
NexxNow.



 
1.13
Pan Asia shall introduce potential investors to NexxNow.



2.00     Terms & Fees


 
2.01
The Term shall commence upon the execution date of this agreement and shall
expire two years from that date.



   Prior to July 1, 2010, this Agreement may be terminated as follows:
(a)   By NexxNow for Cause. As used herein, the term "Cause" shall mean only the
following:  (A) conviction during the Term of a crime involving moral turpitude
by Pan Asia, or (B) material, willful or gross misconduct by Pan Asia in the
performance of its duties hereunder.


2.02
As compensation for Pan Asia’s services required hereunder, Pan Asia shall be
entitled to receive:

 
(a) Consulting Fee: Pan Asia will be paid Ten Thousand ($10,000) U.S. Dollars
per month by bank wire on the 15th of each month commencing upon NexxNow
achieving an additional One Million ($1,000,000) U.S. Dollars in paid in
capital.




 
2

--------------------------------------------------------------------------------

 

 
(b) Stock Compensation:  NexxNow shall award Five Hundred Thousand (500,000)
shares of NexxNow common stock to Pan Asia upon the execution of this Agreement
and appointment of Fu Lo Jen as Chairman of NexxNow’s Chinese Advisory
Board.  NexxNow shall award Two Hundred Fifty Thousand (250,000) shares of its
common stock to Pan Asia for successful completion of each of the following
objectives:



 
(i) the appointment of Three (3) additional Chinese Advisory Board members,
within Forty-Five (45) days from the date of execution of this Agreement, and
the construction of and online maintenance of a Chinese hosted NexxNow website
(content provided and approved by NexxNow) empowered by NexxNow’s “ACE”
(Audience Communication Executable) technology and the operation of the NexxNow
Dalian, China-based office (within Six (6) months of execution).  (Two Hundred
Fifty Thousand (250,000) shares).



 
(ii) the attainment of a NexxNow-approved business arrangement involving NexxNow
and CCTV (China Central Television Broadcast Channel) provided for via the
assistance of Pan Asia (within Six (6) months of execution).  (Two Hundred Fifty
Thousand (250,000) shares).



 
(iii) the attainment of One Million ($1,000,000) U.S. Dollars in “Rate Card”
value of acceptable media (TV, Radio, Print advertisement) in exchange for the
“ACE” technology at a cost of development to “Rate Card” value ratio of no more
than One to Ten (1:10) in Calendar year 2008 and Four Million ($4,000,000) U.S.
Dollars in 2009.



 
(iv) Finder’s Fee: NexxNow will pay a finder’s fee to Pan Asia for the
introduction of investors who do invest in NexxNow and its related
companies.  The fee will be 5% or as negotiated from time to time.



 
In the event of the introduction of investors by Pan Asia to NexxNow and their
subsequent investment,  NexxNow agrees to dedicate Fifty Percent (50%) of the
gross investment less origination commissions and fees, exclusively to the
development of it’s Dalian, China operations and under the management of Pan
Asia.






 
3

--------------------------------------------------------------------------------

 

 
The objectives included in each of the individual subsections identified as (i),
(ii), (iii) must all be achieved for Pan Asia to earn the respective stock award
in each subsection.



 
Example: (i) must be achieved for the 250,000 share award to be earned.  If any
objective is not achieved Pan Asia will not earn any shares respective to that
subsection.



 
* The disqualification of any individual subsection award because of
non-performance will not void any available opportunity relative to another
subsection.



3.00
Representations



3.01
Representations of NexxNow.  NexxNow represents, warrants and agrees:



a.  
NexxNow has the legal capacity and authority to execute, deliver and perform its
obligations under this Agreement.  This Agreement has been duly authorized,
executed and delivered by NexxNow and is its legal, valid and binding agreement,
enforceable against NexxNow in accordance with its terms.  NexxNow’s execution
of this Agreement and the performance of its obligations hereunder do not
conflict with or violate the governing documents of NexxNow or any of its
affiliates or any obligations of NexxNow or any of its affiliates, whether
arising by contract, operation of law or otherwise.



b.  
There is not pending or threatened any action, suit or proceeding before or by
any court or other governmental body or regulatory authority to which NexxNow or
any of its employees or affiliates is or may be a party or any of its properties
is or may be subject, and no event has occurred that might affect NexxNow’s
ability to execute, deliver and perform its obligations under this
Agreement.  Without limiting the foregoing, none of NexxNow and NexxNow’s
employees and affiliates



 
3.02
Representations and Warranties of Pan Asia:  Pan Asia represents and warrants to
NexxNow and agrees with NexxNow that:



 
a.
Pan Asia has the legal capacity and authority to execute, deliver and perform
its obligations under this Agreement.  This Agreement has been duly authorized,
executed and delivered by Pan Asia and is its legal, valid and binding
Agreement, enforceable against Pan Asia in accordance with its terms.  Pan
Asia’s execution of this Agreement and the performance of its obligations
hereunder do not conflict with or violate Pan Asia’s governing documents or any
obligations by which Pan Asia is bound, whether arising by contract, operation
of law or otherwise.




 
4

--------------------------------------------------------------------------------

 

 
b.
Pan Asia is authorized to conduct business under the laws of each jurisdiction
where it is required to be so authorized, and shall maintain such authorizations
during the term of this Agreement if required by applicable law to do so to
provide the Services to NexxNow.  Pan Asia shall provide the Services in
compliance with all applicable laws and regulations.



4.00    Miscellaneous Terms


 
4.01
Governing Law.  This Agreement and the interpretation and enforcement of the
terms of this Agreement shall be governed under and subject to the laws of the
State of New York.



 
4.02
Jurisdiction.  Jurisdiction for court action, court and authorities in the State
of New York or the Federal District Court having venue for the State of New York
should have jurisdiction over all controversies that may arise with respect to
this agreement. NexxNow hereby waives any other venue to which it might be
entitled to by virtue of domicile or otherwise and expressly consents and
acknowledges that the courts and authorities in the State of New York shall have
jurisdiction.



 
4.03
Authority to Bind.  A responsible officer of each party has read and understands
the contents of this Agreement and is empowered and duly authorized on behalf of
that party to execute it.



 
4.04
Assignment.  Pan Asia cannot assign all or any portion of its obligations or
rights without the written consent of NexxNow.  NexxNow can assign all or any
portion of Pan Asia’s obligations or rights without the consent of Pan Asia.



5.00    Limitations on Liability


The obligations of Pan Asia under this Agreement are limited solely to
furnishing the Services to NexxNow.  Pan Asia provides the Services without
warranty of any kind, either express or implied, including but not limited to
the implied warranties of merchantability and fitness for a particular purpose,
which Pan Asia disclaims.  Pan Asia does not guarantee or make any
representations or warranties regarding the results or benefits of the
Services.  NexxNow is responsible for all information, including, but not
limited to, NexxNow’s Intellectual Property, that is transmitted, published,
distributed, presented or otherwise disseminated in connection with or as a
result of the Services.  Pan Asia shall not be liable to NexxNow or any of its
shareholders, employees, officers, directors or affiliates for any direct,
indirect, consequential, incidental, special or punitive damages, including but
not limited to lost profits, loss of opportunity and other damages (collectively
“Damages”).



 
5

--------------------------------------------------------------------------------

 

6.00     Independent Contractor


Pan Asia is and will hereafter act as an independent contractor and not as an
employee of NexxNow, and nothing in this Agreement may be interpreted or
construed to create any employment, partnership, joint venture or other
relationship between Pan Asia and NexxNow.  Nothing contained herein shall be
considered to create an employer-employee relationship between the parties to
this Agreement.  NexxNow shall not make social security, workers’ compensation
or unemployment insurance payments on behalf of Pan Asia.  The parties hereto
acknowledge and agree that Pan Asia cannot guarantee the results of any of the
services rendered or to be rendered by Pan Asia.  Rather, Pan Asia shall conduct
its operations and provide its services in a professional manner and in
accordance with good industry practice.  Pan Asia will use its reasonable
business efforts in providing services to NexxNow.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.




NEXXNOW:
PAN ASIA:
       
By: /s/ Paul Riley
By: /s/ Fu Lojen
    Paul Riley, CEO
     Fu Lojen, President
         
FU LOJEN:
         
By: /s/ Fu Lojen
 
     Fu Lojen



6

--------------------------------------------------------------------------------